Gulotta, J. (concurring).
I concur in the reversal herein, but would base it on broader grounds. Expert opinion which would undoubtedly identify this precisely shaped piece of steel as part of a leaf spring, while desirable, was not indispensable to make out a prima facie ease. A leaf spring is an object well known to most people and it would be permissible for a jury to reach the conclusion that this was indeed part of a broken spring and, in view of the time and line of its descent, that it came from one of defendant’s trains. The exclusiveness of control which is required to invoke the doctrine of res ipsa loquitur does not require the positive exclusion of all other possible agencies, other than defendant, as the cause of plaintiff’s injuries. I agree with the statement of the rule culled from Cameron v. Bohack Co. (27 A D 2d 362), but not as to its applicability to our facts. That case dealt with a granular material resembling a detergent in the aisle of a supermarket, boxes of which were on the shelves adjoining the passageway exposed to traffic by hundreds of customers. Outside intervention was more than a possibility. It is quite dissimilar to the situation existing on the tracks of an elevated railroad between stations, where the likelihood of the object having been hurled by another is quite remote. Even the classic res ipsa loquitur case of a falling elevator (Whylie v. Craig Hall, Inc., 272 App. Div. 603) could not withstand a test of absolute exclusion, since even there an intruder might have damaged the mechanism. As illustrative of the nonliteral way in which the doctrine has been applied, in Robinson v. Atlantic & Pacific Tea Co. (184 Misc. 571, affd. 269 App. Div. 977) it was invoked where a food can fell from a shelf in a self-service market, although a customer might very well have been the one to put it in a precarious position. Here we may fairly say that the probability of intervention by an outside party is so remote as to permit an inference that defendant was the negligent party and thus, in my opinion, the case may be given to a jury on that basis.